United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Fifth Circuit
                                                                              F I L E D
                                        FIFTH CIRCUIT
                                                                                 July 2, 2007
                                           ___________
                                                                          Charles R. Fulbruge III
                                                                                  Clerk
                                          No. 06-10996
                                          ____________


               AVIALL SERVICES INC.,

                                              Plaintiff - Appellant,

               versus

               COOPER INDUSTRIES INC.,

                                              Defendant - Appellee.


                          Appeal from the United States District Court
                              for the Northern District of Texas
                                 USDC No. 3:97-CV-1926-D



Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

       This case is remanded to the district court for reconsideration in light of the Supreme Court’s

recent decision in United States v. Atlantic Research Corp., ___ U.S. ___, 2007 WL 1661465 (U.S.

June 11, 2007) (No. 06-562).




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.